


--------------------------------------------------------------------------------

 
 
 
EXHIBIT 10.8
 
 





EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the "Agreement") is made as of the 30th day of March,
2018, by and between Dolev Rafaeli, a resident of New Jersey (the "Executive"),
and STRATA Skin Sciences, Inc., a Delaware corporation (the "Company").
WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company upon the terms and conditions hereinafter set
forth.
NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:
1.          Employment and Term.  The Company hereby employs the Executive, and
Executive hereby accepts employment with the Company, as Chief Executive Officer
(CEO) and President (the "Position") for a period commencing April 10, 2018 and
continuing until the third (3rd) anniversary of the "Closing", as such term is
defined in that certain Securities Purchase Agreement (the "SPA"), dated as of
March 30, 2018, by and between the Company and Accelmed Growth Partners, L.P.,
subject to the provisions of Section 8 hereof (the "Initial Term").  Subject to
the provisions of Section 8 hereof, at the end of the Initial Term, this
Agreement shall automatically renew for additional terms of one (1) year each
(together with the Initial Term, the "Term"); except that this Agreement shall
terminate at the end of the then current Term upon written termination notice by
one party to the other no less than sixty (60) days prior to the end of the then
current Term.  Anything set forth in this Agreement to the contrary
notwithstanding, this Agreement and the Executive's employment with the Company
shall terminate immediately upon the termination of the SPA prior to Closing
thereunder for any reason, and the Executive shall be deemed to have delivered a
Resignation Notice under Section 8.6 hereof effective upon such termination of
the SPA.
2.          Duties.  During the Term, the Executive shall serve the Company
faithfully and to the best of his ability and shall devote his full business
time, attention, skill and efforts to the performance of the duties required by
or appropriate for the Position.  The Executive agrees to assume such duties and
responsibilities as may be customarily incident to such a position.
3.          Other Business Activities.  During the Term, except as otherwise
provided herein, the Executive will not, without the prior written consent of
the Board of Directors of the Company in its sole discretion, directly or
indirectly engage in any other business activities or pursuits, except
activities in connection with charitable or civic activities, personal
investments and serving as an executor, trustee or in other similar fiduciary
capacity; provided, that such activities do not interfere with his performance
of his responsibilities and obligations pursuant to this Agreement. 
Notwithstanding the foregoing, Executive may serve as a non-executive member of
up to two (2) boards (or functionally similar governing bodies of non-corporate
entities) of for-profit companies not engaged in any business that is
competitive with the Company's business.
-1-

--------------------------------------------------------------------------------




4.          Compensation.  The Company shall pay the Executive, and the
Executive hereby agrees to accept, as compensation for all services rendered
hereunder and for the Executive's covenants provided for in Sections 5, 6 and 7
hereof, the compensation set forth in this Section 4.
4.1.          Base Salary.  The Company shall pay the Executive a base salary at
the annual rate of four hundred thousand dollars ($400,000) (the "Base Salary"),
pro-rated for partial employment years.  The Base Salary shall be inclusive of
all applicable income, social security and other taxes and charges that are
required by law to be withheld by the Company, are requested to be withheld by
the Executive, and shall be withheld and paid in accordance with the Company's
normal payroll practice for its similarly situated employees from time to time
in effect.
4.2.          Bonus Program.
4.2.1          The Executive shall be entitled to an annual bonus (the "Bonus")
based upon the performance of the Company's business during the relevant
quarters of each fiscal year ("FY").  The Bonus shall be determined and paid as
follows:
4.2.2           No Bonus shall be earned in a FY unless the following adjusted
EBITDA as presented by the company in quarterly earning calls or any other SEC
disclosures (the "Adjusted EBITDA") targets are achieved during such FY:
(i)   for each of FY 2018 and 2019  -- a positive Adjusted EBITDA;
(ii)  for FY 2020  -- $5 million Adjusted EBITDA; and
(iii) for FY 2021 -- $10 million Adjusted EBITDA.


4.2.3           Bonus for any FY shall be deemed earned upon the achievement of
the relevant Adjusted EBITDA target in each quarter of the FY. The Bonus amount
(if the relevant Adjusted EBITDA target is achieved) will be deemed earned
quarterly but paid annually, and calculated separately for each quarter during
the relevant FY.  Notwithstanding the foregoing sentence, (i) in the event of a
termination under Section 8 for any reason other than (x) by the Company for
Cause (Section 8.3) or (y) by the Executive without Good Reason (Section 8.6),
the earned Bonus through the date of termination shall be paid in accordance
with the relevant terms set forth in Section 8, and (ii) no Bonus for the then
current year shall be paid in the event of a termination under Sections 8.3 or
Section 8.4.  The Bonus amount is a percentage of the aggregate collected
revenue during the relevant quarter (a "Bonus Quarter") from all installed laser
machines (pro-rated for machines installed during a quarter), and the percentage
is determined based on the following schedule (based on the Company's audited
financial statements):
Average Revenue per Machine ("ARM") during the Quarter
   
Bonus (as percentage of total company revenue for the relevant Quarter)
 
Up to $8,100
     
0.50
%
$
8,101-$9,600
     
0.80
%

-2-

--------------------------------------------------------------------------------




$
9,601-$11,000
     
1.20
%
Above 11,001
     
1.50
%

 
4.3.          Options; Transfer Restrictions.  Executive shall be awarded
options under the Company's 2016 Omnibus Incentive Plan (the "Plan") as follows:
4.3.1          The Executive shall be awarded options (the "Options") under the
Plan for a number of shares equal to 7.5% of the Company's equity on a fully
diluted basis (the "Fully Diluted Equity") as of immediately following Closing
(taking into account also the Options).  The Options shall be awarded as
follows:
(i)          1,557,628 Options shall be awarded effective March 30, 2018,
subject to execution by Executive of this Agreement, at an exercise price per
share of $1.12; and
(ii)          The balance of the Options (up to 7.5% of the Fully Diluted
Equity) shall be awarded upon approval by the Company's stockholders of the SPA
and the transactions contemplated thereby (including the award of the Options)
at the Meeting (as defined in the SPA), at the closing trading price of the
Company's shares of Common Stock on Nasdaq on the day of the Meeting.
4.3.2          The Options shall terminate in the event of a termination of the
SPA prior to Closing thereunder.
4.3.3.          Subject to Closing under the SPA, the Options shall vest over a
period of three (3) years, with 1[_____] Options vesting each three (3) calendar
months period (a "Vesting Quarter"), on the first day of the calendar month
following the end of such Vesting Quarter.  (The first Vesting Quarter shall
begin on the first calendar day following the Closing, and the first 2 [____]
vesting shall therefore occur on the first day of the calendar month that begins
after ninety (90) days following Closing).
4.3.4          During the Term, all unvested Options shall vest immediately upon
the consummation of any transaction resulting in a "Change of Control" as
defined in the Plan.  There shall be no acceleration of vesting of Options
except as set forth in this Section, in Section 8.4 [termination Without Cause]
and Section 8.5 [termination for Good Reason].
4.3.5          Except as expressly provided herein, the Options shall be subject
to the provisions of the Plan, as may be amended from time to time.



--------------------------------------------------------------------------------

1 Number of options to be inserted once calculated
2 Number of options to be inserted once calculated
-3-

--------------------------------------------------------------------------------




4.3.6          Executive shall not effect any sale, transfer or other
disposition (a "Transfer") of any shares issued upon the exercise of Options
(the "Option Shares") within the first eighteen (18) months of the Closing.
4.3.7          During the Term, the Executive shall not effect a Transfer of any
shares of the Company's Common Stock (whether or not Option Shares) (the
"Company Shares") at a price per share below 120% of the PPS (as defined in the
SPA) prior to January 1, 2019, and thereafter, shall not sell any Company Shares
other than at a price per share reflecting no less than 25% IRR on the PPS (as
more specifically set forth on Schedule 4.3.6 attached hereto.
4.3.8          The term "Executive's Closing Equity Interest" means the
percentage of the Company's Fully Diluted Equity beneficially owned by the
Executive immediately following the Closing (including Options and Company
Shares issued to the Executive at the Closing as contemplated by the SPA). 
During the Term, the Executive shall not effect any Transfer of Company Shares
unless following such Transfer, Executive remains the beneficial owner of
Company Shares and unexercised Options (whether or not vested) constituting in
the aggregate a percentage of the then Fully Diluted Equity that is no less than
50% of the Executive's Closing Equity Interest.
          4.4.          Fringe Benefits.  The Executive shall be entitled to
participate in any health, life insurance, dental, retirement, savings,
disability insurance, and other fringe benefit programs (collectively the
"Benefits") of the Company to the extent and on no less favorable terms and
conditions as are accorded to any other executive of the Company.
4.5.          Reimbursement of Expenses.  The Executive shall be reimbursed for
all normal items of travel and entertainment and miscellaneous expenses
reasonably incurred by him on behalf of Company no later than 90 days from when
expenses are incurred and submitted for reimbursement, provided that such
expenses are documented and submitted to the Company all in accordance with the
expenses and reimbursement policies of the Company as in effect from time to
time, including, without limitation:
4.5.1          Reasonable and customary mileage, tolls and overnight stays in
connection with the Executive's regular commute.
4.5.2          Company shall provide Executive with a cellular phone and shall
order a land line at the Executive's residence, for Executive's use. The Company
shall pay all expenses related to the cellular phone and the land line and the
use thereof.
4.5.3          Reasonable attorneys' fees in connection with the negotiation of
this Agreement and any amendments hereto, in the amount of $10,000 upon
execution hereof.
4.6.          Board Position.  During the Term and as long as the Executive
serves in the Position, the Executive shall be nominated for election as
director at each annual meeting of the Company's stockholders; provided, that
the foregoing shall not be deemed a contract right and the Executive shall not
be entitled to any remedy merely by reason of the failure to elect him as
director.
-4-

--------------------------------------------------------------------------------




4.7          Indemnification.  The Executive shall have the right to
indemnification by the Company to the fullest extent allowed by law, and on no
less favorable terms and conditions than are provided to other directors and/or
officers of the Company in the Company's charter, bylaws or individual
indemnification agreements, if any, and shall be covered by any Directors and
Officers Insurance maintained by the Company from time to time.
4.8          Vacation.  The Executive shall be entitled to annual vacation of 21
days plus ten established holiday days per full calendar year of his employment
with the Company hereunder. [Any unused vacation in one accrued calendar year
may not be carried over to any subsequent calendar year. The Company shall,
however, pay the Executive (based on the Executive's Base Salary) for any such
unused vacation days within 30 days of the end of any such calendar year.
5.          Confidentiality.
5.1.          The Executive recognizes and acknowledges that he will obtain
Proprietary Information (as hereinafter defined) of the Company and its
affiliates (collectively the "Strata Group") in the course of his employment as
an executive employee of the Company.  The Executive further recognizes and
acknowledges that the Proprietary Information is a valuable, special and unique
asset of the Company and the Strata Group.  As a result, the Executive shall
not, without the prior written consent of the Company, for any reason either
directly or indirectly divulge to any third-party or use for his own benefit, or
for any purpose other than the exclusive benefit of the Company, any
confidential, proprietary, business and technical information or trade secrets
(the "Proprietary Information") of the Company or any other Strata Group entity
revealed, obtained or developed in the course of his employment with the
Company.  Proprietary Information shall include, but shall not be limited to,
any information relating to methods of production, manufacture and research;
computer hardware and software configurations, computer inputs and outputs
(regardless of the media on which stored or located) and computer processing
systems, techniques, designs, architecture, and interfaces; the identities of,
the relationship with, the terms of contracts and agreements with, the needs and
requirements of, and the course of dealing with, the respective Strata Group
entities' actual and prospective customers, contractors and suppliers; and any
other materials prepared by the Executive in the course of his employment by the
Company, or prepared by any other employee or contractor of the Strata Group for
the Strata Group's customers, (including concepts, layouts, flow charts,
specifications, know-how, plans, sketches, blueprints, costs, business studies,
business procedures, finances, marketing data, methods, plans, personnel
information, customer and vendor credit information and any other materials that
have not been made available to the general public).  Nothing contained herein
shall restrict the Executive's ability to make such disclosures during the
course of his employment with the Company as may be necessary or appropriate to
the effective and efficient discharge of the duties required by or appropriate
for the Position or as such disclosures may be required by law.  Furthermore,
nothing contained herein shall restrict the Executive from divulging or using
for his own benefit or for any other purpose any Proprietary Information that is
readily available to the general public so long as such information did not
become available to the general public as a direct or indirect result of the
Executive's breach of this Section 5.  Failure by the Company (or any other
Strata Group entity)
-5-

--------------------------------------------------------------------------------




to mark any of the Proprietary Information as confidential or proprietary shall
not affect its status as Proprietary Information under the terms of this
Agreement.
5.2.          All right, title and interest in and to Proprietary Information
shall be and remain the sole and exclusive property of the respective Strata
Group entity.  During the Term, the Executive shall not remove from the
Company's offices or premises any documents, records, notebooks, files,
correspondence, reports, memoranda or similar materials of or containing
Proprietary Information, or other materials or property of any kind belonging to
the Company unless appropriate in accordance with the duties and
responsibilities of the Position and, in the event that such materials or
property are removed, all of the foregoing shall be returned to their proper
files or places of safekeeping as promptly as possible after the removal shall
serve its specific purpose.  The Executive shall not make, retain, remove and/or
distribute any copies of any of the foregoing for any reason whatsoever except
as may be appropriate in the discharge of the assigned duties and shall not
divulge to any third person the nature of and/or contents of any of the
foregoing or of any other oral or written information to which he may have
access or with which for any reason he may become familiar, except as disclosure
shall be appropriate in the performance of the duties; and upon the termination
of his employment with the Company, he shall return to the Company all originals
and copies of the foregoing then in the possession, whether prepared by the
Executive or by others.
6.          Assignment of Developments
6.1.          If at any time or times during the Executive's employment with the
Company, he shall (either alone or with others) make, discover or reduce to
practice any invention, modification, discovery, design, development,
improvement, process, software program, work of authorship, documentation,
formula, data, technique, know-how, secret or intellectual property right
whatsoever or any interest therein (whether or not patentable or registrable
under copyright or similar statutes or subject to analogous protection) (herein
called "Developments") that (i) relates to the then current business of the
Company, or to any then current customer of or supplier to the Company or any of
the products or services being developed, manufactured or sold by the Company,
(ii) results from tasks assigned to the Executive by the Company or (iii)
results from any use of premises or personal property (whether tangible or
intangible) owned, leased or contracted for by the Company, such Developments
and the benefits thereof shall immediately become the sole and absolute property
of the Company and its assigns, and the Executive shall promptly disclose to the
Company (or any persons designated by it) each such Development and the
Executive hereby assigns any rights he may have or acquire in the Developments,
and benefits and/or rights resulting therefrom, to the Company and its assigns
without further compensation and shall communicate, without cost or delay, and
without publishing the same, all available information relating thereto (with
all necessary plans and models) to the Company.
6.2.          Upon disclosure of each Development to the Company, the Executive
will, during his employment with the Company, and at any time thereafter, at the
request and cost of the Company, sign, execute, make and do all such deeds,
documents, acts and things as the Company and its duly authorized agents may
reasonably require (i) to apply for, obtain and vest in the name of the Company
alone (unless the Company otherwise directs) letters patent,
-6-

--------------------------------------------------------------------------------




copyrights or other analogous protection in any country throughout the world and
when so obtained or vested to renew and restore the same; and (ii) to defend any
opposition proceedings in respect of such applications and any opposition
proceedings or petitions or applications for revocation of such letters patent,
copyright or other analogous protection.
6.3.          In the event the Company is unable, after all diligent effort, to
secure the Executive's signature on any letters patent, copyright or other
analogous protection relating to a Development, whether because of the
Executive's physical or mental incapacity or for any other reason whatsoever,
the Executive hereby irrevocably designate and appoint the Company through its
duly authorized president as his agent and attorney-in-fact, to act for and in
his behalf and stead solely to execute and file any such application or
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent, copyright or other analogous
intellectual property protection thereon with the same legal force and effect as
if executed by him.
7.          Covenant not to Compete.
7.1.          The Executive shall not, during the Term and for a period of one
(1) year after termination hereof for any reason whatsoever (the "Restricted
Period"), do any of the following directly or indirectly without the prior
written consent of the Company in its sole discretion:
7.1.1.          engage or participate, directly or indirectly, in any business
activity competitive with the business of the Company (the "Business") as
conducted during the Term;
7.1.2.          become interested (as owner, stockholder, lender, partner,
co-venturer, director, officer, employee, agent, consultant or otherwise) in any
person, firm, corporation, association or other entity engaged in any business
that is competitive with the Business as conducted during the Term, or become
interested in (as owner, stockholder, lender, partner, co-venturer, director,
officer, employee, agent, consultant or otherwise) any portion of the business
of any person, firm, corporation, association or other entity where such portion
of such business is competitive with the Business as conducted during the Term
(notwithstanding the foregoing, the Executive may hold not more than one percent
(1%) of the outstanding securities of any class of any publicly-traded
securities of a company that is engaged in activities competitive with the
Business as conducted during the Term).
7.1.3.          influence or attempt to influence any supplier, customer or
potential customer of the Company to terminate or modify any written or oral
agreement or course of dealing with the Company; or
7.1.4.          influence or attempt to influence any person either (i) to
terminate or modify the employment, consulting, agency, distributorship or other
arrangement with the Company or the Strata Group, or (ii) to employ or retain,
or arrange to have any other person or entity employ or retain, any person who
has been employed or retained by the Company or the Strata Group as an employee,
consultant, agent or distributor of the Company or the Strata Group at any time
during the one (1) year period immediately preceding the termination of the
Executive's employment hereunder.
-7-

--------------------------------------------------------------------------------




7.2.          The Executive acknowledges that he has carefully read and
considered the provisions of this Section 7.  The Executive acknowledges that
the foregoing restrictions may limit his ability to earn a livelihood in a
business similar to the Business, but he nevertheless believes that he has
received and will receive sufficient consideration and other benefits in
connection with the payment by the Company of the compensation set forth in
Section 4 to justify such restrictions, which restrictions the Executive does
not believe would prevent him from earning a living in businesses that are not
competitive with the Business and without otherwise violating the restrictions
set forth herein.
7.3.          Any reference to the "Company" in Section 7.1 above shall mean the
Company and its direct and indirect subsidiaries, individually and collectively,
as appropriate in context.
8.          Termination.   The Executive's employment hereunder may be
terminated during the Term upon the occurrence of any one of the events
described in this Section 8.  Upon termination, the Executive shall be entitled
only to such compensation and benefits as described in this Section 8.
8.1.          Termination for Disability.
8.1.1.          In the event of a disability (as defined in the Company's
medical benefits plans in effect from time to time) of the Executive such that
Executive is unable to perform the duties and responsibilities hereunder to the
full extent required by this Agreement, Executive's employment hereunder may be
terminated by the Company by written notice to Executive.
8.1.2.          In the event of a termination of Executive's employment
hereunder pursuant to Section 8.1.1, Executive shall be entitled to receive all
accrued but unpaid (as of the effective date of such termination) Base Salary,
Bonus and Benefits, plus, in the event such termination occurs during the
Initial Term, a lump sum severance payment equal to the Base Salary through the
end of the Initial Term, unless the Company failed to reach the following "ARM
Targets" in the immediately preceding 12 months period: (i) $7,664 for FY 2019,
(ii) $8,622 for FY 2020, and $9,580 for FY 2021.  The applicable ARM Targets
will be deemed achieved if termination under Section 8.1 occurs within 12 months
of Closing
8.1.3          If the Executive timely and properly elects health continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
("COBRA"), the Company shall reimburse the Executive for the monthly COBRA
premium paid by the Executive for himself and his dependents. Such reimbursement
shall be paid to the Executive on the 1st day of the month immediately following
the month in which the Executive timely remits the premium payment. The
Executive shall be eligible to receive such reimbursement until the earliest of:
(i) the eighteen-month anniversary of the termination date; (ii) the date the
Executive is no longer eligible to receive COBRA continuation coverage; and
(iii) the date on which the Executive receives substantially similar coverage
from another employer or other source.
8.1.4.          Except as specifically set forth in this Section 8.1, the
Company shall have no liability or obligation to the Executive hereunder by
reason of such termination for disability,
-8-

--------------------------------------------------------------------------------




except that Executive will be entitled to receive the payment prescribed under
any death or disability benefits plan in which he is a participant as an
employee of the Company, and to exercise any rights afforded under any benefit
plan then in effect.
8.2.          Termination by Death.
8.2.1          In the event that the Executive dies during the Term, the
Executive's employment hereunder shall be terminated thereby and the Company
shall pay to the Executive's executors, legal representatives or administrators
an amount equal to the amounts that would have been paid under Section 8.1.2.
8.2.2.          If any or all of the Executive's qualified beneficiaries (each a
"Beneficiary") timely and properly elect health continuation coverage under the
COBRA, the Company shall reimburse each Beneficiary for the monthly COBRA
premium paid by or on behalf of the Beneficiary. Such reimbursement shall be
paid to the Beneficiary on the 1st day of the month immediately following the
month in which the Beneficiary timely remits the premium payment. The
Beneficiary shall be eligible to receive such reimbursement until the earliest
of: (i) the thirty-six month anniversary of the termination date; (ii) the date
the Beneficiary is no longer eligible to receive COBRA continuation coverage;
and (iii) the date on which the Beneficiary receives substantially similar
coverage from another employer or other source.
8.2.3.          Except as specifically set forth in this Section 8.2, the
Company shall have no other liability or obligation hereunder to the Executive's
executors, legal representatives, administrators, heirs or assigns (or any other
person claiming under or through him by reason of the Executive's death), except
that the Executive's executors, legal representatives or administrators will be
entitled to receive the payment prescribed under any death benefits plan in
which he is a participant as an employee of the Company, and to exercise any
rights afforded under any benefit plan then in effect.
8.3.          Termination for Cause.
8.3.1.          The Company may terminate the Executive's employment hereunder
at any time during the Term for "cause" upon written notice to the Executive. 
For purposes of this Agreement, "cause" shall mean any one or more of the
following:
8.3.1.1          Breach by the Executive of any of the covenants set forth in
Section 5, 6, and 7 hereof (collectively the "Undertakings"), and a failure to
cease or cure (to the extent it can be cured), as the case may, be such breach
after fourteen (14)days written notice thereof by the Company;
8.3.1.2           Gross negligence or willful misconduct in carrying out the
duties of the Position which continue for a period of, and failure to cure the
results of the gross negligence or willful misconduct, within thirty (30) days
of written notice from the Company detailing the wrongful conduct;
8.3.1.3           Conduct that would deem the Executive a "bad actor" for SEC
purposes, or conduct determined by the Arbitrator (defined below) to involve any
type of (i)
-9-

--------------------------------------------------------------------------------




intentional tort resulting in material harm to the Company, or (ii) disloyalty
to the Company, including without limitation fraud, embezzlement, theft or
proven intentional dishonesty (including willful breach of any of the
Undertakings which cannot be cured without harm to the Company);
8.3.1.4            Commission of a felony or other criminal act punishable by
more than one (1) year in prison, in each case as determined by the Arbitrator
regardless of actual prosecution.
8.3.2.          In the event of a termination of the Executive's employment
hereunder pursuant to Section 8.3 Executive shall be entitled to receive all
accrued but unpaid (as of the effective date of such termination) Base Salary
and Benefits.  All Base Salary and Benefits shall cease at the time of such
termination.   Executive shall not be entitled to receive any Bonus (whether or
not then earned) for the then FY, and all unvested Options shall expire upon
such termination. Except as specifically set forth in this Section 8.3, the
Company shall have no other liability or obligation to the Executive hereunder
by reason of such termination for cause.
8.4.          Termination Without Cause.
8.4.1.          During the Term, the Company may terminate the Executive's
employment hereunder at any time, for any reason whatsoever, with or without
cause, effective upon the date designated by the Company in written notice to
Executive given no less than ninety (90) days (the "Notice Period") prior to the
designated termination date.
8.4.2.          During the Notice Period, the Executive (i) shall not be
entitled to retain the Position, and (ii) shall cooperate in good faith with the
Company in transitioning the duties of the Position to one or more successors as
determined by the Board of Directors.
8.4.3.          In the event of a termination of the Executive's employment
hereunder pursuant to Section 8.4, the Executive shall be entitled to receive
all accrued but unpaid (as of the effective date of such termination) Base
Salary, Benefits and a pro-rata amount of the annual Bonus that would have been
earned on account of the Bonus Quarters in the then current FY that ended prior
to such termination.   All unvested Options shall immediately vest upon such
termination, and in the event such termination occurs during the Initial Term,
the Executive shall be paid a lump sum severance payment equal to the Base
Salary through the end of the Initial Term.
8.4.4. If the Executive timely and properly elects health continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA"), the
Company shall reimburse the Executive for the monthly COBRA premium paid by the
Executive for himself and his dependents. Such reimbursement shall be paid to
the Executive on the 1st day of the month immediately following the month in
which the Executive timely remits the premium payment. The Executive shall be
eligible to receive such reimbursement until the earliest of: (i) the
eighteen-month anniversary of the termination date; (ii) the date the Executive
is no longer eligible to receive COBRA continuation coverage; and (iii) the date
on which the Executive receives substantially similar coverage from another
employer or other source.
-10-

--------------------------------------------------------------------------------




8.4.5.          The Company may, at its sole discretion, in lieu of continuing
the Executive's employment during the Notice Period (or any part thereof)
terminate the Executive's employment immediately during the Notice Period by
written notice to the Executive, and pay the Executive, as liquidated damages,
an amount equal to the Base Salary, Benefits and other payments which the
Executive would have been entitled to had his employment continued from the date
of such termination until the end of the Notice Period.  Any such payment shall
be made on such dates, and in such form, as would have been made had the
Executive's employment continued until the end of the Notice Period.
8.4.6.          Except as specifically set forth in this Section 8.4, the
Company shall have no other liability or obligation to the Executive hereunder
by reason of such termination without cause.
8.5.          Termination for Good Reason.
8.5.1.          The Executive may terminate the Executive's employment hereunder
at any time during the Term for "Good Reason" effective upon the date designated
by the Executive in written notice of the termination of the employment
hereunder pursuant to this Section 8.5.  For purposes of this Agreement, "Good
Reason" shall mean:
8.5.1.1           Failure by the Company to pay, within ten (10) days of a
written notice by the Executive to the Company identifying such failure, any
compensation to be paid to the Executive pursuant to the express terms of this
Agreement;
8.5.1.2           Any material breach by the Company (as determined by the
Arbitrator) of any non-payment obligations hereunder which is not cured within
thirty (30) days after the Company's receipt of written notification from the
Executive detailing such breach;
8.5.1.3          A removal of Executive from the position of CEO or a material
reduction of the Executive's Base Salary; or
8.5.1.4  A "Change of Control" as defined in the Plan which results in actual
net proceeds to the Company's stockholders of no less than $1.08 per share of
Common Stock then outstanding on a fully diluted basis, including conversion of
all preferred stock to Common Stock.
8.5.2.          In the event of a termination of the Executive's employment
hereunder pursuant to Section 8.5, the Executive shall be entitled to receive
all accrued but unpaid (as of the effective date of such termination) Base
Salary, Benefits and a pro-rata amount of the annual Bonus that would have been
earned on account of the Bonus Quarters in the then current FY that ended prior
to such termination.   All unvested Options shall immediately vest upon such
termination, and in the event such termination occurs during the Initial Term,
the Executive shall be paid a lump sum severance payment equal to the Base
Salary for each year through the end of the Initial Term.
8.5.3.          If the Executive timely and properly elects health continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
("COBRA"), the Company
-11-

--------------------------------------------------------------------------------




shall reimburse the Executive for the monthly COBRA premium paid by the
Executive for himself and his dependents. Such reimbursement shall be paid to
the Executive on the 1st day of the month immediately following the month in
which the Executive timely remits the premium payment. The Executive shall be
eligible to receive such reimbursement until the earliest of: (i) the
eighteen-month anniversary of the termination date; (ii) the date the Executive
is no longer eligible to receive COBRA continuation coverage; and (iii) the date
on which the Executive receives substantially similar coverage from another
employer or other source.
8.5.4.          Except as specifically set forth in this Section 8.5, the
Company shall have no other liability or obligation to Executive hereunder by
reason of such termination for good reason.
8.6.          Termination Without Good Reason.
8.6.1.          The Executive may terminate the Executive's employment hereunder
at any time, for any reason, with or without Good Reason, effective upon the
date designated by Executive upon no less than ninety (90) days prior written
notice to the Company (the "Resignation Notice"), of the termination of his
employment hereunder.  The Company shall then have the right to terminate the
Executive's employment immediately upon written notice to the Executive.
8.6.2.          In the event of a termination of the Executive's employment
hereunder pursuant to Section 8.6 hereof, the Executive shall be entitled to
receive all accrued but unpaid (as of the effective date of such termination)
Base Salary and Benefits.  All unvested Options shall expire upon delivery of
the Resignation Notice, and all Base Salary and Benefits shall cease at the time
of such termination, subject to the terms of any benefit plan then in force and
applicable to Executive.  The Executive shall not be entitled to receive any
Bonus on account of the then current FY.
8.6.3          Except as specifically set forth in this Section 8.6, the Company
shall have no liability or obligation to the Executive hereunder by reason of
such termination without good reason.
8.7          Release.  Notwithstanding the foregoing provisions of this Section
8, except for the Base Salary, Accrued Bonus, and Benefits through the date of
the employment termination, the Executive shall not be entitled to any other
payments described in this Section 8, and no unvested Options shall vest by
reason of such termination, unless the Executive has delivered to the Company,
and has not revoked, a general release (in customary form and substance and
reasonably acceptable to the Company) of all claims arising out of, or related
to, the Executive's employment with the Company or the termination thereof,
except for rights expressly set forth herein.
9.          Representations, Warranties and Covenants of the Executive.
9.1.          Executive represents and warrants to the Company that:
-12-

--------------------------------------------------------------------------------




9.1.1.          There are no restrictions, agreements or understandings
whatsoever to which the Executive is a party which would prevent or make
unlawful the Executive's execution of this Agreement or the Executive's
employment hereunder, or which is or would be inconsistent or in conflict with
this Agreement or the Executive's employment hereunder, or would prevent, limit
or impair in any way the performance by the Executive of the obligations
hereunder; and
9.1.2.          The Executive is not subject to any written or oral agreement or
obligation to any other employer, person or entity which would prohibit
Executive from discharging his duties to the Company.
10.          Survival of Provisions.  The provisions of this Agreement set forth
in Sections 5, 6, 7, 9, 10, 16 and 19 hereof shall survive the termination of
Executive's employment hereunder for any reason whatsoever.
11.          Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the Company and the Executive and their respective
successors, executors, administrators, heirs and/or permitted assigns; provided
that neither the Executive nor the Company may make any assignments of this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the other parties hereto; except that, without such
consent, the Company may assign this Agreement to any successor to all or
substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise, provided
that such successor assumes in writing all of the obligations of the Company
under this Agreement.
12.          Section 409A. It is intended that this Agreement will comply with,
or be exempt from, Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code") and any regulations and guidelines promulgated thereunder, to the
extent the Agreement is subject thereto, and the Agreement shall be interpreted
on a basis consistent with such intent.  Notwithstanding any provision in this
Agreement to the contrary—
12.1          The payment (or commencement of a series of payments) hereunder of
any nonqualified deferred compensation (within the meaning of Section 409A of
the Code) upon a termination of employment shall be delayed until such time as
the Executive has also undergone a "separation from service" as defined in
Treas. Reg. 1.409A-1(h), at which time such nonqualified deferred compensation
(calculated as of the date of Executive's termination of employment hereunder)
shall be paid (or commence to be paid) to the Executive on the schedule set
forth in this Agreement as if the Executive had undergone such termination of
employment (under the same circumstances) on the date of his ultimate
"separation from service."
12.2          If the Executive is a "specified employee" of the Company under
Section 409A of the Code at the time of his separation from service and if
payment of any amount under this Agreement is required to be delayed for a
period of six months after separation from service to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code, payment of such amount shall be delayed as
required by Section 409A, and the accumulated postponed amount shall be paid in
a lump sum payment within 10 days after the end of the six‑month period.  If the
Executive dies
-13-

--------------------------------------------------------------------------------




during the postponement period prior to the payment of postponed amount, the
amounts withheld on account of section 409A shall be paid to the personal
representative of the Executive's estate within 60 days after the date of the
Executive's death.  The determination of whether Executive is a specified
employee, including the number and identity of persons considered key employees
and the identification date, shall be made by the Board in accordance with the
provisions of Sections 416(i) and 409A of the Code and the regulations issued
thereunder.
12.3          For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments, and each payment made under the Agreement shall be
treated as a separate payment for purposes of 409A of the Code.  Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days (e.g., "payment shall be made within thirty (30) days following
the date of termination"), the actual date of payment within the specified
period shall be within the sole discretion of the Company.  In no event may the
Executive, directly or indirectly, designate the calendar year of payment.
12.4          All reimbursements and in kind benefits, if any, provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that (i)
any reimbursement is for expenses incurred during the Executive's lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
fiscal year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other fiscal year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect, (iii)
the reimbursement of an eligible expense will be made on or before the last day
of the fiscal year following the year in which the expense is incurred, and (iv)
the right to reimbursement or in kind benefits is not subject to liquidation or
exchange for another benefit.  Any tax gross-up payment provided for under this
Agreement shall in no event be paid to the Executive later than December 31 of
the calendar year following the calendar year in which such taxes are remitted
by the Executive.
13.          Code Section 280G/4999. Notwithstanding anything in this Agreement
to the contrary, if any of the payment or payments or other benefit to the
Executive (prior to any reduction below) provided for in this Agreement,
together with any other payment or payments or other benefit which the Executive
has the right to receive from the Company or any corporation which is a member
of an "affiliated group" as defined in Section 1504(a) of the Code, without
regard to Section 1504(b) of the Code, of which the Company is a member (the
"Payments") would constitute a "parachute payment" (as defined in Section
280G(b)(2) of the Code), and if the Safe Harbor Amount (defined below) is
greater than the Taxed Amount (defined below), then the total amount of such
Payments shall be reduced to the Safe Harbor Amount. The "Safe Harbor Amount" is
the largest portion of the Payments that would result in no portion of the
Payments being subject to the excise tax set forth at Section 4999 of the Code
("Excise Tax"). The "Taxed Amount" is the total amount of the Payments (prior to
any reduction, above) notwithstanding that all or some portion of the Payments
may be subject to the Excise Tax. Solely for the purpose of comparing which of
the Safe Harbor Amount and the Taxed Amount is greater, the
-14-

--------------------------------------------------------------------------------




determination of each such amount, shall be made on an after-tax basis, taking
into account all applicable federal, state and local employment taxes, income
taxes, and the Excise Tax (all of which shall be computed at the highest
applicable marginal rate). If a reduction of the Payments to the Safe Harbor
Amount is necessary, then the reduction shall occur in the following order
unless the Executive elects in writing a different order (provided, however,
that such election shall be subject to approval of the Company if made on or
after the date on which the event that triggers the Payments occurs): (i)
reduction of cash payments; then (ii) cancellation of accelerated vesting of
stock or stock option awards; and then (iii) reduction of the Executive's
benefits. In the event that acceleration of vesting of stock or stock option
award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the Executive's stock
awards.
14.          No Mitigation or Set Off. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced, regardless of whether the
Executive obtains other employment. The Company's obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Executive or others.
15.          Notice.  Any notice hereunder by either party shall be given by
personal delivery or by sending such notice by certified mail, return-receipt
requested, or by electronic transmission, addressed or transmitted, as the case
may be, to the other party at its address set forth below or at such other
address designated by notice in the manner provided in this section.  Such
notice shall be deemed to have been received upon the date of actual delivery if
personally delivered or, in the case of mailing, five (5) days after deposit
with the U.S. mail, or, in the case of electronic transmission, when transmitted
without error.
If to Executive:
If to Executive:
Dolev Rafaeli
5 Lambs Lane
Cresskill NJ 07626
Email: dr532@cornell.edu
If to the Company:
STRATA Skin Sciences, Inc.
Attn: Chairman of the Board
100 Lakeside Drive, Suite 100
Horsham, PA 19044
Facsimile:
-15-

--------------------------------------------------------------------------------




16.          Entire Agreement; Amendments.  This Agreement contains the entire
agreement and understanding of the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature between the parties hereto
relating to the employment of Executive with the Company.  This Agreement may
not be changed or modified, except by an agreement in writing signed by each of
the parties hereto.
17.          Waiver.  The waiver of the breach of any term or provision of this
Agreement shall not operate as or be construed to be a waiver of any other or
subsequent breach of this Agreement.
18.          Governing Law; Venue.  This Agreement shall be construed and
enforced in accordance with the substantive laws of the State of Delaware,
without regard to the principles of conflicts of laws of any jurisdiction.  EACH
PARTY HERETO HEREBY IRREVOCABLY CONSENTS AND SUBMITS TO THE EXCLUSIVE PERSONAL
JURISDICTION OF ANY OF THE FEDERAL OR STATE COURTS IN THE STATES OF DELAWARE,
AND FURTHER WAIVES ANY CLAIM IT MAY HAVE AT ANY TIME AS TO FORUM NON CONVENIENS
WITH RESPECT TO SUCH VENUE.  SERVICE OF PROCESS MAY BE EFFECTED BY CERTIFIED OR
REGISTERED MAIL.
19.          Arbitration.  Any dispute arising under, or related to, this
Agreement or the Executive's employment by the Company shall be resolved
exclusively by arbitration under the Delaware Rapid Arbitration Act, by a single
arbitrator (the "Arbitrator") selected jointly by the parties within five (5)
days of an arbitration demand, or else the Arbitrator shall be selected in
accordance with the Delaware Rapid Arbitration Act.  The arbitration hearing
shall be held in the City of Wilmington, Delaware; provided, that the party
demanding an arbitration may propose another hearing venue, which shall apply if
the other party consents in writing to such other venue within five (5) days of
receiving the arbitration demand.  Notwithstanding the foregoing, the Company
may also seek specific performance of the Executive's Undertakings in any court
of competent jurisdiction as provided in Section 20.
20.          Invalidity.  If any provision of this Agreement shall be determined
to be void, invalid, unenforceable or illegal for any reason, the validity and
enforceability of all of the remaining provisions hereof shall not be affected
thereby.  If any particular provision of this Agreement shall be adjudicated to
be invalid or unenforceable, such provision shall be deemed amended to delete
therefrom the portion thus adjudicated to be invalid or unenforceable, such
amendment to apply only to the operation of such provision in the particular
jurisdiction in which such adjudication is made; provided that, if any provision
contained in this Agreement shall be adjudicated to be invalid or unenforceable
because such provision is held to be excessively broad as to duration,
geographic scope, activity or subject, such provision shall be deemed amended by
limiting and reducing it so as to be valid and enforceable to the maximum extent
compatible with the applicable laws of such jurisdiction, such amendment only to
apply with respect to the operation of such provision in the applicable
jurisdiction in which the adjudication is made.
-16-

--------------------------------------------------------------------------------




21.          Section Headings.  The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
22.          Number of Days.  In computing the number of days for purposes of
this Agreement, all days shall be counted, including Saturdays, Sundays and
legal holidays; provided that, if the final day of any time period falls on a
Saturday, Sunday or day which is a legal holiday in the location of the
principal place of business of the Company, then such final day shall be deemed
to be the next day which is not a Saturday, Sunday or legal holiday.
23.          Specific Enforcement; Extension of Period.
23.1.          The Executive acknowledges that the restrictions contained in
Sections 5, 6, and 7 hereof are reasonable and necessary to protect the
legitimate interests of the Company and its affiliates and that the Company
would not have entered into this Agreement in the absence of such restrictions. 
The Executive also acknowledges that any breach by him of Sections 5, 6, or 7
hereof will cause continuing and irreparable injury to the Company for which
monetary damages would not be an adequate remedy.  The Executive shall not, in
any action or proceeding to enforce any of the provisions of this Agreement,
assert the claim or defense that an adequate remedy at law exists. 
Notwithstanding the arbitration provisions under Section 16, in the event of
such breach by the Executive, the Company shall have the right to enforce the
provisions of Sections 5, 6, and 7 of this Agreement by seeking injunctive or
other relief in any court, and this Agreement shall not in any way limit
remedies of law or in equity otherwise available to the Company.
23.2.          The periods of time set forth in Section 7 hereof shall not
include, and shall be deemed extended by, any time required for litigation to
enforce the relevant covenant periods, provided that the Company is successful
on the merits in any such litigation.  The "time required for litigation" is
herein defined to mean the period of time from the earlier of Executive's first
breach of such covenants or service of process upon Executive through the
expiration of all appeals related to such litigation.
24.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.
[The balance of the page intentionally left blank]
-17-

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first written above.


STRATA Skin Sciences, Inc.



 
By:
   /s/ LuAnn Via        
Name:
   LuAnn Via            /s/ Dolev Rafaeli    
Title:
   Chairperson  
Dolev Rafaeli
 







-18-
 

--------------------------------------------------------------------------------